BLACKROCK FUNDS SM BlackRock Global Long/Short Equity Fund (the Fund) Supplement dated April 22, 2016 to the Funds Investor and Institutional Shares Summary Prospectus dated November 27, 2015 and Class K Shares Summary Prospectus dated March 25, 2016 Effective immediately, the following change is made to the Funds Summary Prospectus: The section entitled Portfolio Managers is deleted in its entirety and replaced with the following: Name Portfolio Manager of the Fund Since Title Raffaele Savi Managing Director of BlackRock, Inc. Kevin Franklin Managing Director of BlackRock, Inc. Shareholders should retain this Supplement for future reference. SPRO-GLSEQ-0416SUP
